                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
JMS:ALK                                             271 Cadman Plaza East
F. #2018R02184                                      Brooklyn, New York 11201


                                                    May 3, 2021

By E-mail and ECF

The Honorable Paul A. Engelmayer
United States District Court
Eastern District of New York
Sitting by designation
40 Foley Square
New York, New York 10007

              Re:     United States v. Lucio Celli
                      Criminal Docket No. 19-127 (PAE)

Dear Judge Engelmayer:

               Pursuant to the Court’s order during the April 6, 2021 conference in this case,
the government respectfully submits this letter on behalf of the parties to inform the Court that
the parties have reached an agreement as to the evidence that will be admitted regarding the
defendant’s civil lawsuits. Specifically, the parties have agreed to admit as evidence the
enclosed stipulation.1 Additionally, the government will call a witness to authenticate the
docket sheets from both civil lawsuits and connect those docket sheets to the statements in the
stipulation. The defense has no objection to this witness’s proposed testimony. The parties




       1
              Because the stipulation will be evidence in this case, the parties respectfully
request permission to file it under seal.
intend to confer about any redactions to the docket sheets. At this time, the parties do not have
any disputes relating to this evidence that require the Court’s attention.


                                                    Respectfully submitted,

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                            By:               /s/
                                                    Anna Karamigios
                                                    Assistant U.S. Attorney
                                                    (718) 254-6225

cc:    Benjamin Silverman, Esq.
       Dorea Silverman, Esq.
       Clerk of the Court (PAE)




                                               2
Enclosure Filed
  Under Seal
